DETAILED ACTION
Claims 6 and 8-10 are pending, and claim 9 is currently under review.
Claims 6, 8, and 10 are withdrawn.
Claims 1-5, 7, and 11 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/08/2021 has been entered.

Response to Amendment
The amendment filed 9/08/2021 has been entered.  Claims 6 and 8-10 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 7/09/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP2003193126, machine translation referred to herein) in view of Zhan (US 2008/0060726).
Regarding claim 9, Fujii discloses an apparatus for cooling shaped steel materials [0001]; wherein said apparatus has a plurality of cooling headers arranged side by side in a longitudinal direction relative to a steel material [fig.1].  
The examiner notes that the recitations of “a conveyance section configured to convey…” is an instance of functional language of the claimed conveyance section, which upon further consideration, merely requires a structure that would be capable of performing conveyance and oscillation in a longitudinal direction as claimed.  See MPEP 2114.  Specifically, it is noted that an apparatus claim covers what a device is, not what a device does.  Accordingly, Fujii discloses a similar structure of a plurality of cooling heads as stated above.  Fujii further expressly teaches that the apparatus is able to convey the steel material through the cooling headers in a longitudinally controlled manner through oscillation based on the cooling header length and oscillation distance [0011].  Thus, the examiner reasonably considers the disclosed apparatus of Fujii to be entirely capable of performing conveyance and oscillation as claimed.
other than what is already positively recited in the claim (ie. head section cooling headers, foot section cooling headers, etc.) (emphasis added).  Accordingly, Fujii et al. does not expressly teach the claimed configuration of cooling headers.  Zhan discloses an apparatus for heat treatment of steel rails [abstract]; wherein said apparatus conveys steel rails longitudinally down a line of coolers (30, 60) [0043, fig.1], said coolers having cooling spray outlets and including a head section cooling unit (31), two side section cooling units (34), and a base section cooling unit (33) [fig.5].  Said apparatus is disclosed by Zhan to be useful for treating steel rails to have desirable properties and microstructures [0009].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Fujii by utilizing the multiple cooling unit orientation of Zhan in order to treat steel rails to desirable properties as taught by Zhan.  Regarding the shape of the material worked upon, Zhan nonetheless depicts steel rails to have a header section, base section, and web section connecting the head and base [fig.5].

Response to Arguments
Applicants arguments regarding the newly added limitations have been considered but are moot in view of the new grounds of rejection over Zhan.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.